Exhibit 10.39

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to the Employment Agreement, effective November 12, 2018 (the
“Amendment”), modifies the Employment Agreement (the “Agreement”) by and between
Famous Dave’s of America, Inc., a Minnesota Corporation (the “Company”), and
Paul Malazita (“Executive”), effective March 6, 2018. This Amendment is made in
accordance with Section 9(c) of the Agreement. All of the capitalized terms not
otherwise defined in this Amendment have the same respective meanings as
contained in the Agreement. The provisions of the Agreement that are not
modified by this Amendment shall remain in full force and effect pursuant to
their terms.

WHEREAS, the Executive is currently serving as the Company’s interim CFO; and

WHEREAS, Executive wishes to continue to be employed by the Company and the
Company desires to continue to employ Executive as permanent CFO on the terms
and conditions set forth in the Agreement, as modified by this Amendment.

NOW, THEREFORE, in consideration of these premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and intending to be legally bound, the parties hereto agree to the
following amendments to the Agreement:

1.



Base Salary.  The Base Salary provision in Section 3(a) of the agreement is
deleted in its entirety and replaced with the following provision:

Base Salary. The Company shall pay to Executive the sum of ONE HUNDRED EIGHTY
THOUSAND DOLLARS ($180,000) as an annual salary (the “Base Salary”), payable in
accordance with the normal payroll practices of the Company.

2.



Bonus. The Bonus provision in Section 3(b)(i) of the Agreement is deleted in its
entirety and replaced with the following provision:

Executive shall be eligible to receive a discretionary annual Bonus, which shall
be determined by the Board in its sole discretion based upon Executive’s
achievement of milestones, with said milestones reasonably determined by the
Board prior to the commencement of each fiscal year. The target amount of each
annual Bonus is expected to be 50% of Base Salary (however these are targets and
not guaranteed amounts), which at the discretion of the Board of Directors,
could be paid up to 20% in Stock of the Company.

IN WITNESS WHEREOF, the parties have executed this Amendment to be effective as
of the day and year first above written.

FAMOUS DAVE’S OF AMERICA, INC.EXECUTIVE

By: /s/ Jeffery Crivello/s/ Paul M. Malazita
Name: Jeffery CrivelloPaul Malazita
Title: Chief Executive Officer

 



--------------------------------------------------------------------------------